Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                  No. 04-16-00076-CV

                                  IN RE J.D.R., a Child

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-02916
               Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, we assess no costs of this appeal.

      SIGNED July 13, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice